EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies, in her capacity as an officer of Great East Energy, Inc. (the “Company”), for the purposes of 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: (1) The Quarterly Report of the Company on Form 10-Q for the fiscal quarter ended March 31, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 20, 2014 By: /s/Timur Khromaev Timur Khromaev Chief Executive Officer, Chief Financial Officer and Director (principal executive officer, principal financial officer and principal accounting officer) A signed original of this written statement required by Section 906 has been provided to Great East Energy, Inc. and will be retained by Great East Energy, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
